Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19   PageID.206   Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LINDA SUE SEXTON, and MICHAEL SEXTON,

                  Plaintiffs,
                                         Case No. 19-cv-12574
Vs.                                      HON. MARK A. GOLDSMITH

LARRY LYNN DUNN, et al,
jointly and severally,

                  Defendants.

 HADDAD LAW FIRM, PLC                 KELLER THOMA, P.C.
 Issa G. Haddad (P71699)              Thomas L. Fleury (P24064)
 Attorney for Plaintiffs              Kathryn E. Jones (P75431)
 30600 Telegraph Road, Suite 3150     Attorneys for Defendant Cernuto
 Bingham Farms, MI 48025              26555 Evergreen, Suite 1240
 (248) 633-8500                       Southfield, MI 48076
 issa@haddlaw.com                     (313) 965-0857
                                      Fax: (313) 965-4480
 MARKO LAW, PLLC                      tlf@kellerthoma.com
 Jonathan R. Marko (P74250)           kej@kellerthoma.com
 Attorney for Plaintiffs
 27735 Jefferson Avenue
 St. Clair Shores, MI 48081           CUMMINGS, McCLOREY, DAVIS &
 (616) 813-7627                       ACHO
 jon@jmarkolaw.com                    Suzanne P. Bartos (P36490)
                                      Attorney for Defendant Redford
 LAKIN LAW PLLC                       17436 College Parkway
 Marc R. Lakin (P41147)               Livonia, MI 48152
 Attorney for Defendant Dunn          (734) 261-2400
 283 E. Frank Street                  Fax: (734) 261-4510
 Birmingham, MI 48009-3636            sbartos@cmda-law.com
 (248)723-1199/Fax: (248) 594-7546
 marclakin@mac.com




                                                                    Page 1 of 13
Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19        PageID.207    Page 2 of 13




                  DEFENDANT LARRY DUNN’S MOTION
                 TO SET ASIDE THE ENTRY OF DEFAULT


      Defendant Larry Dunn, represented by attorney Marc R. Lakin, moves this

Honorable Court, under the authority of Fed. R. Civ. P. 55(c), to set aside the

default entered by the Clerk of the Court on September 13, 2019. (Doc. 15).



                                       Respectfully submitted,

Dated: September 16, 2019

                                       By: /s/Marc R. Lakin
                                       MARC R. LAKIN (P41147)
                                       Attorney for Defendant Dunn
                                       283 E. Frank
                                       Birmingham, MI 48009
                                       (248) 723-1199
                                       marclakin@mac.com




                                                                          Page 2 of 13
Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19          PageID.208   Page 3 of 13




                        Certificate Regarding Concurrence


      I certify and affirm, in compliance with E.D. Mich. LR 7.1(a)(2)(A), that I

personally spoke to Plaintiff’s counsel on September 16, 2019, explaining the

nature of the relief to be sought by this motion and seeking concurrence in the

relief; but opposing counsel expressly denied concurrence.

                                         By: /s/Marc R. Lakin
                                         MARC R. LAKIN (P41147)
                                         Attorney for Defendant Dunn




                              Local Rule Certification

      I, attorney Marc R. Lakin, certify that this document complies with Local

Rule 5.1(a), including: double-spaced (except for quoted materials and footnotes);

at least one-inch margins on the top, sides, and bottom; consecutive page

numbering; and type size of all text and footnotes that is no smaller than 10-1/2

characters per inch (for non-proportional fonts) or 14 point (for proportional fonts).

I also certify that it is the appropriate length. Local Rule 7.1(d)(3).

                                         By: /s/Marc R. Lakin
                                         MARC R. LAKIN (P41147)
                                         Attorney for Defendant Dunn




                                                                           Page 3 of 13
Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19         PageID.209    Page 4 of 13




                         BRIEF IN SUPPORT OF
                  DEFENDANT LARRY DUNN’S MOTION
                 TO SET ASIDE THE ENTRY OF DEFAULT



                             FACTS AND PROCEEDINGS


      On or about July 29, 2019, Plaintiffs filed a civil action against the

Defendants in the Third Circuit Court for Wayne County, Michigan. (Case No. 19-

010150-NO). The Plaintiffs personally served the summons and complaint to

Defendant Larry Dunn on August 11, 2019.

      Defense counsel, Marc Lakin, was aware that the Defendants agreed to

remove the case to federal court, and he stipulated to its removal. Defendants filed

their notice of removal (Doc. 1) on September 3, 2019. Defense counsel for

Defendant Thomas Cernuto handled the preparation of the notice of removal, and

its submission and filing.

      Defendant Cernuto filed his answer to the complaint (Doc. 2) on September

10, 2019, after being personally served on or about August 4, 2019.

      Defendant Redford Township filed its answer to the complaint (Doc. 10) on

September 13, 2019, after being personally served on August 5, 2019.

      Defense counsel for Cernuto filed the notice of removal; however, the notice

was filed without disclosure to defense counsel for Dunn or Redford. Defense

counsels’ understanding was that there would be additional time to answer the

                                                                           Page 4 of 13
Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19         PageID.210     Page 5 of 13




complaint because the case was being removed to federal court, and they also did

not realize that the case had already been removed. Email correspondence shows

that counsel for Defendants Dunn and Redford were surprised by the Plaintiffs

requesting entry of default on September 12, 2019, because they did not know

about the removal, and as soon as counsel was aware of the request for default,

they attempted to contact Plaintiff’s counsel to resolve the issue and file an answer

as soon as possible. (Exhibit A - Sept. 12, 2019 Email Correspondence between

Haddad, Bartos, and Lakin).

      Defense counsel Lakin called Plaintiff’s counsel and left a message on

Thursday, September 12, 2019, the date Plaintiffs’ counsel requested entry of a

default. Plaintiffs’ counsel wrote an email in response stating that “I will be in the

office on Friday after Wayne County motion call. I will try you again on Friday to

discuss the failure to answer the complaint timely.” (Ex. A). Defense counsel

Lakin believed that Plaintiffs’ counsel would discuss the filing of the answer and

the default on Friday, September 13, 2019, but Plaintiffs’ counsel did not call.

Defense counsel Lakin called again on Friday, September 13, 2019, but could not

reach Plaintiffs’ counsel because he was out for the day.

      Defendant Dunn and defense counsel worked on the answer to the complaint

beginning on 9:00 a.m., Friday, September 13, 2019. It took most of the day, and

defense counsel was not able to type out and file the answer to the 183 paragraph



                                                                            Page 5 of 13
Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19          PageID.211    Page 6 of 13




complaint until the next day, Saturday, September 14, 2019. Defense counsel also

filed his appearance (Doc. 11) in the middle of Friday, September 13, 2019.

      Defendant Dunn electronically filed his answer to the complaint (Doc. 17)

on Saturday, September 14, 2019, and the CM/ECF system sent a copy to the

parties; defense counsel Lakin also mailed a hard copy to Plaintiff’s counsel on

September 14, 2019, as well.

      Defense counsel Lakin spoke with Plaintiff’s counsel on Monday,

September 16, 2019, to address the default and the filing of this motion to set aside

in light of the fact that Dunn’s answer had been filed and was only a few days later

than the other Defendants’ answers, which were also filed after 21 days had passed

from the date of personal service, but Plaintiff’s counsel denied concurrence.




                                    ARGUMENT


      Defendant argues that (1) his late filing was not willful–there was no intent

to obtain any advantage over the Plaintiffs or deliberately delay this Court’s

proceedings, that (2) setting aside the default will not prejudice the Plaintiffs, and

that (3) Defendant has a meritorious defense.

      This Court may set aside a default for “good cause.” Fed. R. Civ. P. 55(c).

That “decision lies within the discretion of the trial court,” … and “exercise of that



                                                                            Page 6 of 13
Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19            PageID.212     Page 7 of 13




discretion entails consideration of whether (1) the default was willful, (2) a set-

aside would prejudice plaintiff, and (3) the alleged defense was meritorious.”

United Coin Meter Co v Seaboard C R, 705 F2d 839, 844 (6th Cir. 1983)(citations

omitted).



I.     Plaintiffs will not suffer prejudice if the default is set aside.


       Defendant Dunn was served the summons and complaint on August 11,

2019. Just a few days over a month have passed while the case was removed from

state to federal court. Plaintiffs received Dunn’s electronically filed answer on

September 14, 2019, and that minimal delay has not limited the Plaintiffs’ ability

to fully prosecute their claims through the discovery proceedings that will naturally

follow the filing of Dunn’s answer.

       Plaintiffs cannot claim to be prejudiced from setting aside the default. “Mere

delay in satisfying a plaintiff's claim, if it should succeed at trial, is not sufficient

prejudice to require denial of a motion to set aside a default judgment.” United

Coin, 705 F2d at 845 (citing Keegel v. Key W. & Caribbean Trading Co., 200 U.S.

App. D.C. 319, 627 F.2d 372, 374 (1980); Feliciano v. Reliant Tooling Co., 691

F.2d 653, 656-57 (3d Cir. 1982)).




                                                                                Page 7 of 13
Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19         PageID.213    Page 8 of 13




II.   The defense was not engaged in willful or culpable conduct.


      At most, defense counsel for Dunn made the mistake of relying on the other

parties to notify him about the progress of the removal of the case and believing

that Plaintiffs’ counsel would deal fairly with him because of the circumstances

related to removing the case to federal court.

      “When the issue is one of whether to set aside an entry of default so that the

‘good cause’ standard of Rule 55(c) is applicable, it is not absolutely necessary that

the neglect or oversight offered as reason for the delay in filing a responsive

pleading be excusable.” Shepard Claims Serv, Inc v William Darrah & Assoc, 796

F2d 190, 194-95 (6th Cir. 1986) (quoting Broglie v. Mackay-Smith, 75 F.R.D. 739,

742 (W.D. Va. 1977)).

      In Shepard, the Sixth Circuit Court of Appeals found that the defaulting

attorney’s conduct was “careless and inexcusable” because he negligently failed to

review the work of his secretary, which caused him to miss a filing deadline. Id. at

192, 194. However, the Appellate Court in Shepard found that the attorney’s

conduct was not culpable:

             To be treated as culpable, the conduct of a defendant must display
      either an intent to thwart judicial proceedings or a reckless disregard for the
      effect of its conduct on those proceedings.

                                          * * *




                                                                           Page 8 of 13
Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19         PageID.214    Page 9 of 13




             We do not believe it appropriate to attempt a precise definition of
      "culpable conduct." Where the party in default satisfies the first two
      requirements for relief and moves promptly to set aside the default before a
      judgment is entered, the district court should grant the motion if the party
      offers a credible explanation for the delay that does not exhibit disregard for
      the judicial proceedings.

            A default judgment deprives the client of his day in court, and should
      not be used as a vehicle for disciplining attorneys.
      [Shepard Claims Serv, 796 F2d at 194-95.]


      In this case, defense counsel for Dunn made efforts to stay abreast of the

proceedings in the case, reasonably seek extensions from the Plaintiffs’ counsel to

file an answer to the complaint, and to communicate with Plaintiff’s counsel once

he realized that the case had finally been removed to federal court.

      Defense counsel’s inadvertent late filing was not a disrespect for the Court

or its processes, nor was it “an intent to thwart judicial proceedings or a reckless

disregard for the effect of its conduct on those proceedings.” Shepard Claims Serv,

796 F2d at 195. The filing was simply late, but just as the other Defendants filed

late without prejudice or willful intent to prejudice the Plaintiffs, Defendant

Dunn’s late filing should also be excused.

      Defendant did not willfully file a late answer.




                                                                            Page 9 of 13
Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19                PageID.215      Page 10 of 13




 III.   Defendant Dunn has a meritorious defense.


        In determining whether a defaulted defendant has a meritorious defense

 "likelihood of success is not the measure." Keegel, 627 F.2d at 734. “Rather, if any

 defense relied upon states a defense good at law, then a meritorious defense has

 been advanced.” United Coin, 705 F2d at 845 (6th Cir. 1983) (citing Rooks v.

 American Brass Co., 263 F.2d at 169.

        In this case, Plaintiff Linda Sexton has accused Defendant Dunn of sexual

 assault. Sexton was on probation in state court, and with the help of her attorney,

 she attempted to frame Dunn for sexual assault to evade her earlier violation of

 probation by testing positive for prohibited substances.

        Sexton had detailed text correspondence with her current attorney, Haddad,

 explaining how she would obtain an eavesdrop audio recording of Dunn and

 implicate him for sexual assault, thereby avoiding punishment for violating

 probation, and as a way of establishing grounds for a civil suit against the

 Defendants in this case.1 The recording Sexton produced only showed that Dunn

 kissed Sexton in response to her initiation of a flirtation.




 1
   Defense counsel for Dunn intends to file a motion to remove attorney Haddad as Plaintiff’s
 counsel because he is a witness and has a conflict of interest because of the extent of his
 involvement in setting up the eavesdrop entrapment of Dunn.

                                                                                    Page 10 of 13
Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19          PageID.216     Page 11 of 13




       Sexton filed a criminal complaint in state court, and Dunn always denied her

 allegations of sexual assault; although, Dunn admitted that he kissed Sexton, but

 only in response to her uninvited and self-initiated flirtation with him that was part

 of the conspiracy to entrap him as part of her probation defense and later civil

 success. Dunn kissed her once, but he was charged with criminal sexual conduct

 involving penetration and grabbing Sexton underneath her underclothes.

       Dunn denied those allegations. Sexton was asked to produce her

 underclothes, and when she did produce them, the DNA found on them did not

 match Dunn.

       The Michigan state prosecution discovered the extent of attorney Haddad’s

 involvement in Sexton’s actions to entrap and record Dunn, as well as Haddad’s

 providing written statements to the police for Sexton while making the complaint

 to the police. Over the objection of the complainant, Sexton, the prosecution and

 state trial court agreed to accept Dunn’s no contest plea to simple assault and

 battery, for only kissing Sexton after she had initiated an intentionally flirtatious

 and staged encounter designed to entrap Dunn.

       In Rooks v. Am. Brass Co., 263 F.2d 166 (6th Cir. 1959), the defendant

 submitted a proposed sworn answer with the motion to set aside the default

 judgment which, among other things, denied that it is was indebted to the plaintiff

 and asserted that it owed plaintiff nothing. Id. at 168-169. The answer included



                                                                             Page 11 of 13
Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19          PageID.217    Page 12 of 13




 various affirmative defenses, one of which was that defendant was induced to sign

 the guaranty by fraudulent representations of plaintiff. Id. at 169. If any one of

 those defenses stated a defense good at law, then a meritorious defense was made.

 Id. “A motion is not a proper means of determining the merits or passing on the

 issues of fact. The existence of fraud is a question of fact.” Id.

       Defendant Dunn has made the same assertions in his answer to the

 complaint that was filed on September 14, 2019. Dunn denied Sexton’s allegations

 about sexual assault–aside from kissing her once in response to her entrapment

 advances.

       Again, in determining whether a defaulted defendant has a meritorious

 defense, "likelihood of success is not the measure," Keegel, 627 F.2d at 734, “if

 any defense relied upon states a defense good at law, then a meritorious defense

 has been advanced.” United Coin, 705 F2d at 845 (6th Cir. 1983) (citation

 omitted).

       Throughout Defendant Dunn’s answer to the complaint, he denies Sexton’s

 sexual assault allegations, and the prior criminal resolution of the alleged incidents

 in this case support his defense.




                                                                            Page 12 of 13
Case 2:19-cv-12574-MAG-APP ECF No. 19 filed 09/16/19           PageID.218   Page 13 of 13




       WHEREFORE, Defendant Dunn moves this Honorable Court to set aside

 the default entry.

                                            Respectfully submitted,
 Dated: September 16, 2019
                                            By: /s/Marc R. Lakin
                                            MARC R. LAKIN (P41147)
                                            Attorney for Defendant Dunn
                                            283 E. Frank
                                            Birmingham, MI 48009
                                            (248) 723-1199
                                            marclakin@mac.com




                            CERTIFICATE OF SERVICE

       I certify that on September 16, 2019, I electronically filed the above Motion

 with the Clerk of the Court using the CM/ECF system, which will send notification

 of such filing to the parties of record.

                                            By: /s/Marc R. Lakin
                                            MARC R. LAKIN (P41147)
                                            Attorney for Defendant Dunn




                                                                            Page 13 of 13
